261 P.3d 1263 (2011)
244 Or. App. 570
STATE of Oregon, Plaintiff-Respondent,
v.
Tomi Sue FOWLER, Defendant-Appellant.
07088861C1; A140410.
Court of Appeals of Oregon.
Submitted on Remand May 11, 2011.
Decided July 27, 2011.
*1264 Bear Wilner-Nugent for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Karla H. Ferrall, Assistant Attorney General, for respondent.
Before BREWER, Chief Judge, and EDMONDS, Senior Judge.
PER CURIAM.
This case is on remand from the Oregon Supreme Court, which determined that this court lacked jurisdiction over the supplemental judgment. State v. Fowler, 350 Or. 133, 252 P.3d 302 (2011). We previously had affirmed without opinion. State v. Fowler, 236 Or.App. 239, 236 P.3d 153 (2010). In light of the Supreme Court's remand, we modify our disposition as follows:
Appeal from supplemental judgment dismissed for lack of jurisdiction; otherwise affirmed.